Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 29 May 2020, to the Original Application, filed 16 March 2015.

2. 	Claims 1-20, renumbered as 1-2, 4, 3, 5-9, 11, 10, 12-16, 18, 17, and 19-20, respectively, are allowed.


Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 29 May 2020 has been entered.


Reasons for Allowance

4. 	Claims 1-20, renumbered as 1-2, 4, 3, 5-9, 11, 10, 12-16, 18, 17, and 19-20, respectively, are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… in response to determining the difference between the first productivity value and the second productivity value is above a first threshold value, triggering, by one or more computer processors, an action that generates a display on both the first client device and the second client device indicating a 
continually monitoring the difference between the first productivity value and the second productivity value based on discussions of the first topic and the second topic; and
in response to the determined difference between the first productivity value and the second productivity value exceeding a second threshold, establishing a tunnel between the first
client device and the second client device that allows members of the first audience and the second audience to interact with each other,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Sadhvani (U.S. Publication 2014/0282285 A1) discloses modifying a user interface setting based on a vision ability of a user.

	- Anstanding (U.S. Publication 2014/0358891 A1) discloses a system for collecting, calculating, and ranking interest in information in real time.
	- Socolof (U.S. Publication 2012/0123811 A1) discloses interactive live political events.


7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LAURIE A RIES/Primary Examiner, Art Unit 2176